UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 08-2100



GENE E. SMITH, SR., an incompetent person,

                   Plaintiff – Appellant,

             and

IDA M. CLARK, Guardian for Gene E. Smith, Sr.,

                   Party-in-Interest,

             v.

ROGER L. HUNT, individually; JAMES C. MAHAN, individually;
LAWRENCE    R.    LEAVITT,   individually;     JOY  GARNER,
individually; JULIE GIESBRECHT, individually; LANCE WILSON,
individually; ATC VANCOM INC, d/b/a ATC Van Deraa; BYRON E.
THOMAS; JAMES N. FOSTER, JR.; DANIEL G. FRITZ,

                   Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:08-cv-02068)


Submitted:    December 17, 2008              Decided:   January 5, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Gene E. Smith, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Gene E. Smith, Sr., appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have   reviewed     the   record     and   find   no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      Smith   v.   Hunt,    No.    2:08-cv-02068      (D.S.C.      Sept.    15,

2008).      We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented    in    the    materials

before   the    court    and   argument      would   not    aid   the    decisional

process.       Smith’s   motion    for    reconsideration         and    motion   for

appointment of counsel are denied.

                                                                           AFFIRMED




                                         3